Pee Curiam.
Appellant Alies has prosecuted an appeal in fourteen cases, and appellant Smith, in one case, all against the same appellee. The causes, on motion of appellants, consented to by appellee, and on order of the court, were consolidated. The appeals were perfected and appellants’ briefs filed before the decision in Smith v. City of Veto Albany (1911), ante, 279. The questions involved are the same in each case as those presented in that case, and upon its authority the judgment is affirmed in each of the cases.